DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments filed on 12/23/2021.
Claims 1-2, 4-6 and 8 are presented for examination.
This application is a CON of 16/151,356 filed on 10/04/2018 now PAT 11,036,947 which claims benefit of 62/634,199 filed on 02/23/2018.

Allowable Subject Matter
Claims 1-2, 4-6 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to specifically teach a plurality of code color bars forming a second specific color sequence, wherein the first color sequence and the second color sequence are different; wherein a color kind of the code color bar or the second specific color sequence indicates a code; 15wherein the header color bars and the code color bars of the first code block are arranged following a first direction, wherein the color bar code further comprises a second code block comprising a header region with at least one header color bar and a code region with at least one code color 20bar, wherein the header color bar and the code color bar of the second code block are arranged following a second direction, wherein an angle between the first direction and the second direction is larger than 0°. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/EDWYN LABAZE/Primary Examiner, Art Unit 2887